WELLS, Judge.
Roberto Sanchez appeals his convictions and sentences for five counts of lewd acts on a child under the age of sixteen, claiming that the charges against him were insufficiently narrow to permit him to mount a defense. Sanchez also argues that the trial court improperly designated him a sexual predator.
Based on the State’s proper confession of error, we vacate the trial court’s order designating Sanchez as a sexual predator. Contrary to statutory requirements, no proof of a qualifying prior offense was introduced prior to designating Sanchez as a sexual predator. § 775.21(4) Fla. Stat. (2000).
We find no merit in Sanchez’ argument that the trial court’s refusal to require the State to narrow the time frame alleged in the information mandated dismissal of the charges against him. The record demonstrates neither an ability on the State’s part to further narrow the time frame alleged nor the likelihood of any prejudice to Sanchez flowing from the inability to do so.
Accordingly, the defendant’s convictions and sentences are affirmed; the defendant’s designation as a sexual predator is stricken.